United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1049
                                   ___________

Amron Jackson,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Dave Dormire,                           *     [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: February 14, 2001

                                  Filed: April 23, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

      Amron W. Jackson was sentenced to life imprisonment following his conviction
by a Missouri jury of second-degree murder. After exhausting his state remedies,
Jackson filed a petition for writ of habeas corpus in United States District Court1
pursuant to 28 U.S.C. § 2254. The district court denied Jackson’s petition, but issued


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, presiding.
a certificate of appealability on Jackson’s claim that his constitutional rights were
violated when a state prosecutor knowingly failed to disclose a “deal” he had reached
with a witness and when the prosecutor suborned perjury from the witness at trial.

        We affirm on the grounds set forth by the district court in its well-reasoned order
denying Jackson’s petition. Having reviewed the record, we agree with the district
court that Jackson’s claim regarding the alleged prosecutorial misconduct is
procedurally defaulted. Thus, Jackson must demonstrate either (1) actual innocence
or (2) cause and prejudice to excuse the default. Coleman v. Thompson, 501 U.S. 722,
748-49 (1991); Dejan v. United States, 208 F.3d 682, 685 (8th Cir. 2000). Jackson
does not allege actual innocence, and we agree with the district court that he has failed
to establish cause and prejudice. In particular, we observe that Jackson has not
established prejudice because he has not demonstrated that “the errors of which he
complains ‘worked to his actual and substantial disadvantage, infecting his entire trial
with error of constitutional dimensions.’” Ivy v. Caspari, 173 F.3d 1136, 1141 (8th
Cir. 1999) (quoting United States v. Frady, 456 U.S. 152, 170 (1982)) (emphasis
omitted).

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-